Citation Nr: 1109916	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-34 664	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a low back disorder. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1980 to February 1983. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  


FINDING OF FACT

The Veteran's low back disorder has not been shown to be causally or etiologically related to active service.


CONCLUSION OF LAW

The Veteran's low back disorder was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated July 2007 and August 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran was afforded a VA examination during the pendency of the appeal.  The report from that examination, conducted in August 2007, reflects that the examiner reviewed the Veteran's medical records, recorded his current complaints, conducted an appropriate physical examination and rendered a diagnosis and opinion consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Therefore, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for a low back disorder.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

The Veteran first claimed entitlement to service connection for a low back disorder in May 2007.  A November 2007 rating decision denied entitlement to service connection for that condition, finding that there was no evidence that the Veteran's low back disorder began during service or is otherwise a result of active service.  The Veteran submitted a Notice of Disagreement (NOD) with that rating decision in December 2007.  The RO issued a Statement of the Case (SOC) in August 2009 and the Veteran filed a Substantive Appeal (VA Form 9) in September 2009.  

The relevant evidence of record includes service treatment records, private treatment records, VA treatment records, a VA examination reports and several written statements from the Veteran.  The Veteran's service treatment records are entirely negative for any findings or diagnoses related to the Veteran's back.  The Board does note that the service treatment records reference a single complaint of low back pain in October 1980.  At that time the Veteran stated that he threw his back out while lifting heavy equipment and that his back started hurting him two days earlier while on a run.  Range of motion was within normal limits and it was noted that the Veteran did not have a history of back problems.  The examiner diagnosed the Veteran with a possible strain of the gluteus maximus.  There are no other service treatment records referencing complaints of back pain and the Veteran was released from active service in February 1983.   

Post-service treatment records are negative for any complaints, findings or diagnoses related to the Veteran's back until May 2002, nearly twenty years after the Veteran was released from active service.  VA treatment records from May 2002 indicate that the Veteran requested an evaluation for chronic back pain and stated that he injured his back during service in 1981, but did not follow up on that injury.  A radiographic report from June 2002 showed minimal end-plate osteophytes at L3-4.  Discs were maintained and there was no evidence of spinal stenosis or fractures.  VA treatment records from July 2002 indicate that the Veteran reported having pain on a scale of 9 out of 10 since 1981 and that he stated that when he sits for long periods of time or walks a lot his pain worsens.  

The Veteran was afforded a VA examination for his claimed low back disorder in August 2007.  During that examination the Veteran stated that the first post-service treatment he received for his low back was in 1998 or 1999.  The Veteran reported regional thoracolumbar pain, fatigue, stiffness and lack of endurance.  The Veteran did not report radiation, but did report tingling and numbness over the mid-to-low back area and stated that his low back can be exacerbated by standing and walking.  No incapacitating episodes or neurological symptomatology was reported.  On physical examination the examiner stated that the Veteran's gait and lumbar lordosis were normal.  There was no scoliosis or abnormal protuberance.  Palpation of the lumbar spine was negative for spasm, pain, tenderness or increased muscular tension.  Range of motion studies revealed forward flexion from zero to 80 degrees, extension from zero to 15 degrees, right lateral flexion from zero to 35 degrees, left lateral flexion from zero to 40 degrees and right and left lateral rotation from zero to 30 degrees.  There was no additional limitation due to pain, fatigue, weakness or lack of endurance following repetitive motion.  The examiner's diagnosis was degenerative disc disease of the lumbosacral spine with lower extremity radiculopathy and gluteus maximus strain resolved in 1980.  The examiner noted the Veteran's single in-service report of back pain, that physical examination was normal at that time, and that the assessment was strain of the gluteus maximus.  He stated that strains and sprains are acute findings and that the gluteus maximus is the chief extensor, a powerful lateral rotator of the thigh.  He indicated that that assessment diagnosis has no relationship to a back problem on active service and that there were no other injuries in the Veteran's case file over the next three years of service or until 2002.  The examiner opined that the Veteran's current low back complaint is not due to service.  

In February 2008 the Veteran submitted a statement wherein he related an incident in service where he slipped and heard his back pop.  He reported that ten minutes letter he experienced extreme pain and went to see the medic, who told him to take some Tylenol.  

Subsequent VA treatment records from November 2007, June 2008 and January 2009 show reports of chronic low back pain with degeneration of the spine seen on x-ray.  

Private treatment records from throughout 2008 and 2009 indicate continued treatment for low back pain.  A March 2008 evaluation indicates that the Veteran reported that the onset of his injury was in 1982.  

In August 2009 the Veteran submitted several written statements from his family members.  In these statements the Veteran's siblings and mother state that the Veteran was not the same when after being released from active service and that his back began to hurt him at that time.  In his September 2009 Substantive Appeal (VA Form 9) the Veteran stated that he disagreed with the in-service medical assessment indicating that his October 1980 injury was a strain of the gluteus maximus.  

A claimant is responsible for supporting a claim for benefits under laws administered by the VA, and the Veteran was clearly advised of the need to submit medical evidence demonstrating both the presence of the claimed condition and a nexus or relationship between that condition and service.  The Veteran has presented no evidence of any link between his low back disorder and any incident of service beyond his own unsupported statements.  The Board notes that a veteran is competent to give evidence about symptoms he experienced, such as back pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, in Clyburn v. West, 12 Vet. App. 296, 301 (1999), the Court stated that continued complaints after service do not suffice to establish a medical nexus, where the issue at hand is of etiology, and requires medical opinion evidence.  While the Veteran is competent to provide testimony regarding his back pain, degenerative disc disease is not a disability that is capable of lay observation. 

The Veteran has clearly expressed his belief that his current low back disorder is related to service and the Board does not doubt his sincerity.  However, the Board notes that the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, including the medical nature and etiology of his claimed condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish any association between the Veteran's claimed condition and his military service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).   In sum, his lay report is outweighed by the other evidence of record, including the VA examination report, which indicates that the Veteran's current low back disorder is not related to service.

In conclusion, the most persuasive and probative evidence of record fails to demonstrate that the Veteran's low back disorder began during active service or is causally related to any incident of active service.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.


ORDER

Entitlement to service connection for a low back disorder is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


